IN THE SUPREME COURT OF MISSISSIPPI

                          NO. 2003-IA-00617-SCT

3M COMPANY f/k/a MINNESOTA MINING
 AND MANUFACTURING COMPANY, ET AL.

v.

LETHA C. GLASS, ET AL.

DATE OF JUDGMENT:                03/17/2003
TRIAL JUDGE:                     HON. LAMAR PICKARD
COURT FROM WHICH APPEALED:       JEFFERSON COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:        W. WAYNE DRINKWATER, JR.
                                 MARGARET OERTLING CUPPLES
                                 CHERI D. GREEN
                                 JAMES ALTUS MCCULLOUGH
                                 KACEY LEIGH KEETON
                                 DAVID FRIEDERICH MARION
                                 WALKER (BILL) JONES, III
                                 CHARLES STEPHEN STACK, JR.
                                 W. BRUCE WILLIAMS
                                 KATRINA MAY HALL
                                 THOMAS W. TYNER
                                 GRAYSON RANDOLPH LEWIS
                                 JAMES P. STREETMAN, III
                                 CHARLES R. WILBANKS, JR.
                                 CLYDE LAVEL NICHOLS, III
                                 BLAYNE THOMAS INGRAM
                                 WALTER C. MORRISON
                                 PATRICK R. BUCHANAN
                                 W. MARK EDWARDS
                                 RONALD G. PERESICH
                                 PATRICIA ANN DICKE
                                 MEADE W. MITCHELL
                                 PHIL B. ABERNETHY
                                 ALBEN NORRIS HOPKINS
                                 MARIANO JAVIER BARVIE’
                                 VINCENT RICHARD ALMERICO
                                 PAIGE CRAIG JONES
                                  JOHN W. ROBINSON
                                  KYLE STUART MORAN
                                  EDWIN S. GAULT, JR.
                                  BRANDY LENEE FAUGHT
ATTORNEYS FOR APPELLEES:          STEPHEN W. MULLINS
                                  ALWYN H. LUCKEY
                                  HARVEY W. BARTON
                                  SKIP EDWARD LYNCH
NATURE OF THE CASE:               CIVIL - OTHER
DISPOSITION:                      REVERSED AND REMANDED - 12/15/2005
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

                           CONSOLIDATED WITH

                           NO. 2003-IA-00476-SCT

3M COMPANY f/k/a MINNESOTA MINING AND
MANUFACTURING COMPANY, ET AL.

v.

CHARLES H. GREEN, ET AL.

DATE OF JUDGMENT:                 03/03/2003
TRIAL JUDGE:                      HON. LAMAR PICKARD
COURT FROM WHICH APPEALED:        CLAIBORNE COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANTS:         W. WAYNE DRINKWATER, JR.
                                  MARGARET OERTLING CUPPLES
                                  CHERI D. GREEN
                                  JAMES ALTUS MCCULLOUGH
                                  KACEY LEIGH KEETON
                                  DAVID FRIEDERICH MARION
                                  WALKER (BILL) JONES, III
                                  CHARLES STEPHEN STACK, JR.
                                  W. BRUCE WILLIAMS
                                  KATRINA MAY HALL
                                  THOMAS W. TYNER
                                  GRAYSON RANDOLPH LEWIS
                                  JAMES P. STREETMAN, III
                                  CHARLES R. WILBANKS, JR.
                                  CLYDE LAVEL NICHOLS, III
                                  BLAYNE THOMAS INGRAM
                                  WALTER C. MORRISON
                                  PATRICK R. BUCHANAN
                              W. MARK EDWARDS
                              RONALD G. PERESICH
                              PATRICIA ANN DICKE
                              MEADE W. MITCHELL
                              PHIL B. ABERNETHY
                              ALBEN NORRIS HOPKINS
                              MARIANO JAVIER BARVIE’
                              VINCENT RICHARD ALMERICO
                              PAIGE CRAIG JONES
                              JOHN W. ROBINSON
                              KYLE STUART MORAN
                              EDWIN S. GAULT, JR.
                              BRANDY LENEE FAUGHT
ATTORNEYS FOR APPELLEES: STEPHEN W. MULLINS
                              ALWYN H. LUCKEY
                              HARVEY W. BARTON
                              SKIP EDWARD LYNCH
NATURE OF THE CASE:           CIVIL - OTHER
DISPOSITION:                  REVERSED AND REMANDED - 12/15/2005
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

        BEFORE, WALLER, P.J., CARLSON AND DICKINSON, JJ.

        DICKINSON, JUSTICE, FOR THE COURT:

¶1.     This consolidated interlocutory appeal of two “mass-tort” cases1 requires us to again

address questions of joinder and the pleading requirements of rules 8, 9, 10 and 11, of the

Mississippi Rules of Civil Procedure.      Although we previously addressed the issue concerning

inadequate pleading in Harold’s Auto Parts, Inc. v. Mangialardi, 889 So. 2d 493 (Miss.

2004), today we provide additional guidance and clarification.




        1
        3M Co. v. Glass, No. 2003-IA-00617-SCT, filed May 6, 2002 in Jefferson County Circuit
Court, and 3M Co. v. Green, No. 2003-IA-00476-SCT, filed June 6, 2002, in Claiborne County Circuit
Court.

                                                   3
¶2.     Both the Glass and Green complaints contain general allegations of “silica-related”

injury from exposure to “silica-containing dust.”          Although the plaintiffs and defendants are

identified in exhibits to the complaint, no particular plaintiff or defendant is identified

anywhere within the body of the complaint. The exhibits were amended numerous times before

settling upon 15 plaintiffs2 and 76 defendants in each case. 3M is one of the 76 defendants.

¶3.     After the trial court’s denial of the motions for severance in March, 2003, 3M filed a

motion seeking interlocutory appeal3 which we granted. See M.R.A.P. 5.

                                               ANALYSIS

¶4.     The question presented is whether the trial court abused its discretion in denying 3M’s

motions to sever the plaintiffs’ claims. 3M submitted its well-reasoned brief on the issue, and

plaintiffs responded by telling us:        “Plaintiffs hereby confess the issues contained in the

Appellants’ Brief concerning Rule 20 joinder . . . .” Plaintiffs point out that they filed these

cases with a good faith belief under then-existing Mississippi law that joinder of the plaintiffs

was proper, but that this Court has since clarified the requirements for joinder in Mississippi,

and that Janssen Pharmaceutica, Inc. v. Armond, 866 So. 2d 1092, 1097 (Miss. 2004) and

its progeny clearly prohibit Rule 20 joinder of the plaintiffs in this case.4           We therefore find

it unnecessary to include any analysis regarding the joinder issue.              Because the Glass and



        2
            The two cases have different plaintiffs. The fact that both cases after amendments have fifteen
plaintiffs is merely coincidence.
        3
         3M’s motion was joined by other defendants. Because our disposition of this matter will
necessarily and equally affect all defendants, we shall refer only to 3M.
        4
        The Court is grateful to plaintiffs’ counsel for their professional and responsible admission in this
regard which spares us yet another detailed analysis of the issue.

                                                     4
Green plaintiffs fail to satisfy the requirements for joinder under Rule 20, we reverse the trial

court’s denial of 3M’s motions.       That said, we now turn to the question of whether the

plaintiffs’ claims should be dismissed without prejudice or remanded for further action by the

trial court.

¶5.      In August 2004 we reviewed an interlocutory appeal which, after seven amended

complaints, involved the “claims of 264 plaintiffs against 137 named defendants who . . .

identified approximately 600 different employers where asbestos exposure might have taken

place.” Harold’s Auto Parts, Inc. v. Mangialardi, 889 So. 2d at 494.          The Mangialardi

defendants complained that the plaintiffs were improperly joined, and that they were given

insufficient information to intelligently present their motion for severance.      Chief Justice

Smith, speaking for the majority, summed up the case as follows:

         In essence, we are told that 264 plaintiffs were exposed over a 75-year period
         of time to asbestos products associated with 137 manufacturers in
         approximately 600 workplaces. We are not told which plaintiff was exposed to
         which product manufactured by which defendant in which workplace at any
         particular time.

Id.    Thus, one could not determine which of the 264 plaintiffs were suing any particular

defendant, nor was any defendant informed of when, where or how any particular plaintiff was

harmed.

¶6.      We held the Mangialardi plaintiffs’ failure to provide this “core information” within

their complaint violated Rules 8, 9, 10 and 11, of the Mississippi Rules of Civil Procedure.

Specifically, we stated that “[s]uch information must include, at a minimum, the name of the

defendant or defendants against whom each plaintiff makes a claim, and the time period and

location of exposure.” Id.at 495. Though some have complained that these simple

                                                  5
requirements place too great a burden on plaintiffs’ counsel in mass tort cases, we do not

agree. We think it reasonable to expect counsel to know prior to filing suit the identity of

each client, the defendant each client proposes to sue, the alleged harm committed by specific

defendants against each client, and the location and period of time the harm was committed.5

¶7.     Nor should Mangialardi and Armond be read to spell doom (as some have predicted)6

for Rule 20 joinder. We intended Mangialardi to affect only those cases wherein counsel for

multiple plaintiffs file a lawsuit without first knowing and disclosing in the complaint the

defendant each client was suing and the basis for that particular client’s claims, that is, what the

particular defendant did wrong to the particular plaintiff, and when and where the wrong was

committed.    Absent this basic information, it is unreasonable to expect that a defendant can

prepare an appropriate defense to the complaint or provide a proper and complete response to

discovery requests.      Armond simply removes Mississippi from its dubious distinction as

extremely liberal on Rule 20 joinder7 and moves it to a more centrist position.

¶8.     We do not view, nor did we intend, Mangialardi to add to or affect the Rule 20

requirements for joinder as discussed in the Armond line of cases.                Rather, Mangialardi


        5
        Our decision in Mangialardi cannot fairly be read to say that every fact and detail must be pled.
For compliance with Mangialardi, it is enough to say, for instance, that “plaintiff A brings suit against
defendant B for XYZ wrongful conduct committed at defendant’s ABC facility during the years 1999, 2000
and 2001.”
        6
         At oral argument in this case, counsel for the plaintiffs stated, “Rule 20 has been emasculated to
the point where there will no longer ever be a joinder of plaintiffs in a tort case.”


        7
         See, e.g., In re: Bridgestone/Firestone, Inc., 260 F. Supp. 2d 722, 730-31 (S.D. Ind. 2003)
(joinder allowed in Mississippi would not be “appropriate” under Federal Rule 20); Jamison v. Purdue
Pharma Co., 251 F. Supp. 2d 1315 (S.D. Miss. 2003) (proper joinder under Mississippi Rule 20 would
be improper under Federal Rule 20).

                                                    6
simply reminds the Bar that even though Mississippi is a notice-pleading jurisdiction, our rules

of procedure require, at a minimum:              (1)     that each plaintiff provide “a short and plain

statement of the claim” that discloses why that plaintiff “is entitled to relief,” and “a demand

for judgment for the relief to which he deems himself entitled.” Miss. R. Civ. P. 8(a);8 (2) that

“averments of time and place are material and shall be considered like all other averments of

material matter.”      Miss. R. Civ. P. 9(f);9 (3) that “each claim founded upon a separate

transaction or occurrence . . . shall be stated in a separate count . . . .” Miss. R. Civ. P.10(b);10

and (4) that the “signature of an attorney [on the complaint] constitutes a certificate . . . that to

the best of the attorney’s knowledge, information and belief there is good ground to support

it.” Miss. R. Civ. P.11(a).

¶9.     Concerning Rule 20 joinder, plaintiffs’ failure to comply with the requirements of

pleading as discussed in Mangialardi                   renders the     defendants without       the   necessary

information to evaluate and (if appropriate) challenge joinder of two or more of the plaintiffs;

and it places the trial court (as happened in the case before us today) in a position of having

insufficient information to determine whether joinder of the plaintiffs was in compliance with

the requirements of Armond.              Thus, plaintiffs’ failure to comply with the requirements of


        8
        The official comment to Rule 8 provides, inter alia, that “[a]lthough Rule 8 abolishes many technical
requirements of pleadings, it does not eliminate the necessity of stating circumstances, occurrences and
events which support the proffered claim.” Miss. R. Civ. P. 8 cmt.
        9
          The official comment to Rule 9(f) provides, inter alia, that the rule “treats time and place as material
on a motion testing the sufficiency of the pleadings; accuracy in pleading time and place will facilitate the
identification and isolation of the transaction or event in issue and provide mechanism for the early
adjudication or testing of certain claims and defenses . . . .” Miss. R. Civ. P. 9 cmt.
        10
            The official comment to Rule 10(b) provides, inter alia, that “separate counts are required if they
facilitate the clear presentation of the matters set forth.” Miss. R. Civ. P. 10 cmt.

                                                        7
pleading as discussed in Mangialardi is unfair not only to the defendants but to the trial court

as well.

¶10.       As previously stated, for purposes of today’s decision, we need not address the question

of Rule 20 joinder since, in light of Armond and its progeny, the plaintiffs recognize and agree

that they are improperly joined.11 We need only determine what should now be done with the

30 plaintiffs who seek remand and transfer to appropriate venues, and the 76 defendants who

seek dismissal without prejudice.

¶11.       We recognize that Mangialardi was an abrupt wake-up call for many attorneys filing

mass-tort complaints.     Although the complaints in the consolidated cases before us today do

not comply with the pleading requirements as discussed in Mangialardi, we are mindful that

they were filed more than four years ago. In fact, Mangialardi and Armond were both handed

down in 2004, at which time these cases had been consolidated and pending before this Court

on interlocutory appeal for over a year.        Although the better practice would have been for

plaintiffs’ counsel to have filed a motion with this Court for permission to amend both

complaints and bring them in compliance with Mangialardi, we are aware that such motions

are extraordinary, and we hesitate to find fault with plaintiffs’ counsel under the facts before

us.

¶12.       In Mangialardi, we remanded with instructions to plaintiffs’ counsel to provide the

required information within forty-five days.        We further directed the trial court to dismiss


           11
          It is also noteworthy that, since this Court handed down Armond in 2004, the same trial judge
in both cases before us today has followed its requirements in other cases. It is unfortunate that, because
these consolidated cases were on appeal when Armond and Mangialardi were decided, the trial court
had no opportunity to apply the requirements of Armond here.

                                                    8
without prejudice the claims of all plaintiffs failing to comply, and to transfer to a court of

proper venue the claims of each plaintiff who complied. Justice demands that we do no less

here.   Defendants argue that, because plaintiffs’ claims have no substance, we should dismiss

them without prejudice.     However, any determination that the claims have no substance must

be made in the trial court in response to an appropriate motion. This Court does not sit as a

finder of fact and does not rule on such motions.

¶13.    We note that two of the three counsel who signed the brief on behalf of the plaintiffs,

and many of the counsel who signed briefs on behalf of the various defendants, have homes and

offices in the Gulf Coast area.12    We find it appropriate under the circumstances for the trial

court to determine the period of time for plaintiffs’ counsel to provide the information as

ordered herein.

                                           CONCLUSION

¶14.    We therefore reverse the trial court’s orders denying defendants’ motion for

severance,13 and we remand Glass to the Circuit Court of Jefferson County and Green to the

Circuit Court of Claiborne County for further proceedings consistent with this opinion.            Upon

remand, the trial court in each case shall sever the claims of each plaintiff.          The trial court

shall, within thirty days of the date of issuance of the mandate in these cases, enter an order

setting an appropriate time limit – not exceeding sixty days from the date of the trial court’s



        12
          The immense devastation visited upon the Gulf Coast by Hurricane Katrina requires that this
Court be sensitive to the possibility of extreme hardship in cases including lawyers and parties from the
affected area.
        13
         The order denying severance in Green was entered on March 3, 2003. The order denying
severance in Glass was entered March 17, 2003.

                                                    9
order–for plaintiffs’ counsel to provide sufficient information to defendants and the trial court

for a determination of transfer, where possible, to a court of appropriate venue. The trial court

shall dismiss without prejudice each plaintiff who fails to timely furnish the information, and

each plaintiff whose claims have no court of proper venue in Mississippi.      Counsel for each

plaintiff to be transferred is directed to file, prior to the transfer, an amended complaint for

that plaintiff which discloses – at a minimum – the defendant or defendants being sued, the

nature of the wrongful acts alleged against each defendant, and the place and period of time the

wrongful acts are alleged to have occurred.

¶15.   REVERSED AND REMANDED.

     SMITH, C.J., WALLER AND COBB, P.JJ., AND CARLSON, J., CONCUR.
EASLEY, J., DISSENTS WITHOUT SEPARATE WRITTEN OPINION. DIAZ, GRAVES
AND RANDOLPH, JJ., NOT PARTICIPATING.




                                              10